December 15, 2016
1.4(a)(2), 1.4(a)(3), l.4(a)(4), 1.5(a), l.5(a)(4), 1.5(b). 1.15(a), 1.16(d), 3.2. 3.3(a)(l),

4.1, 8.4( c ), and 8.4( d).

          Furthermore, Resnik failed to cooperate with the Director's investigation. See

Minn. R. Prof. Conduct 8.1 (b ); Rule 25, Rules on Lawyers Professional Responsibility

(RLPR).

          Resnik and the Director have entered into a stipulation for discipline. In it, Resnik

 withdraws his previously filed answer, unconditionally admits the allegations in the

 petition and the supplementary petition, and waives his procedural rights under Rule 14,

 RLPR. The parties jointly recommend that the appropriate discipline is disbarment.

          This court has independently reviewed the file and approves the jointly

 recommended disposition.

          Based upon all the files. records, and proceedings herein,

          IT IS HEREBY ORDERED THAT:

         1.     Respondent Ronald Resnik is disbarred, effective as of the date of this

order.

         2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals).

         3.     Respondent shall pay $900 in costs and $13 5 in disbursements pursuant to

Rule 24, RLPR.

         Dated: December 15, 2016                   BY THE COURT:


                                                   ^al.d-
                                                   David R. Stras
                                                   Associate Justice

                                               2